Citation Nr: 0407634	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-13 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation for shell 
fragment scars of the right elbow and both legs.  

2.  Entitlement to service connection for shrapnel wound to 
the right ankle with arthritis.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of service connection for right 
knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In July 2003, the undersigned conducted a hearing at the RO.  

The issues of entitlement to service connection for right 
ankle and right knee disabilities are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  Disability manifested by shell fragment scars of the 
right elbow and both legs is productive of no more than 
residual scars without ulceration, tenderness, or limitation 
of motion of the affected parts of the body.  

3.  Service connection for a right knee disability was denied 
in a May 1969 rating decision; notice of that decision was 
given in June 1969.  

4.  The veteran did not appeal the May 1969 rating action.  

5.  Evidence received since the May 1969 rating decision 
bears directly and substantially on the matter on appeal and 
is so significant that it must be considered in making a 
decision on the merits of the claim.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
shell fragment scars of the right elbow and both legs have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.118, 4.7, Diagnostic Codes 7803, 7804, 7805 
(2001), (2003).  

2.  The May 1969 rating decision that denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).  

3.  New and material evidence sufficiently significant that 
it must be considered in order to fairly decide the merits of 
the claim has been received so as to permit a reopening of 
the veteran's claim of service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2003).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  The veteran submitted 
his claim in August 2001.  In September 2001, the RO sent the 
veteran a VCAA letter, prior to the March 2002 rating 
decision on appeal.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  A development letter dated in November 2001 was 
provided informing the veteran of evidence outstanding that 
the veteran was requested to supply.  In a rating decision 
dated in March 2002, the RO continued the noncompensable 
evaluation for the veteran's service-connected scar 
disability and denied service connection for the right knee 
and ankle; notice was given in a letter dated in April 2002.  
In a letter dated in May 2002 and in the statement of the 
case (SOC) dated in April 2003, the RO advised the veteran of 
the information and evidence not of record that was necessary 
to substantiate his claims.  The veteran was notified of the 
evidence that had been obtained and was informed of his 
responsibility to identify, or to submit directly to VA, 
medical evidence pertinent to his claim.  The SOC also 
provided the veteran with the applicable law and regulations, 
including any recent amendments, and gave adequate notice as 
to the evidence needed to substantiate his claims.  The 
hearing transcript dated in July 2003 is also associated with 
the claims folder.  

Thus, in light of the above, the Board is satisfied that the 
RO has provided all notice as required by the VCAA.  The RO 
has notified the veteran of the evidence needed to 
substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  He has been given notice of 
what evidence he would need to submit and what evidence VA 
would try to obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations and private outpatient records related 
to the matters addressed here.  Current x-ray studies with 
complete findings related to the veteran's service-connected 
disabilities are also associated with the veteran's claims 
folder.  The veteran has not authorized VA to obtain any 
additional private evidence and there is no indication of any 
outstanding records that are pertinent to his claims.  The 
Board finds that the duty to assist the veteran with the 
development of his claims is thereby satisfied.  38 U.S.C.A. 
5103A (West 2002).  

Analysis

Shell fragment scars, right elbow and bilateral legs

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The RO has assigned a noncompensable rating for shell 
fragment scars of the right elbow and both legs under 
Diagnostic Code 7805 in accordance with the criteria set 
forth in the VA's Schedule for Rating Disabilities, 38 
C.F.R.§ 4.118, Part 4. Diagnostic Code 7805.  

The rating criteria for the skin was revised and published on 
August 30, 2002.  38 C.F.R. § 4.118.  The veteran has been 
apprised of the amended regulations.  Because this change in 
law occurred while the veteran's appeal was pending, in 
making a determination as to whether the veteran's 
disabilities warrant a compensable evaluation, the Board must 
consider both the former and amended versions of the law.  

Under the old criteria, a compensable evaluation for scars 
(other than burn scars or disfiguring scars of the head, face 
or neck) requires that they be poorly nourished, with 
repeated ulceration; that they be tender and painful on 
objective demonstration; or that they produce limitation of 
function of the body part that they affect.  38 C.F.R. §§ 
4.118, Diagnostic Codes 7803, 7804, 7805.  Diagnostic Codes 
7803 and 7804 provide for a maximum evaluation of 10 percent; 
whereas Diagnostic Code 7805 is based on the limitation of 
function of the particular part involved.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).

Under the amended regulation a maximum of a 10 percent 
evaluation is warranted for scars, superficial, and unstable.  
Diagnostic Code 7803.  Under note (1), an unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Under note (2), the definition of a 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804 for scars, superficial, and 
painful on examination a maximum of a 10 percent evaluation 
is warranted.  Under note (2), a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.

The veteran may also be rated under Diagnostic Code 7805 for 
other scars based on limitation of function of the affected 
part.  

VA treatment reports dated from 1997 to 2001 disclose no 
symptomatology associated with residual disability or scars 
due to shell fragment wounds of the right elbow and both 
legs.  A VA outpatient record dated in November 1997 reveals 
the veteran's complaints of weakness and fatigue associated 
with the left lower extremity.  Nothing with respect to any 
symptoms related to residual scars of the left leg are 
indicated or reported.  Complaints associated with the right 
extremity as noted in multiple VA outpatient records 
throughout this time period relate to the right knee and 
ankle and are not reflective of impairment specifically from 
residual scars.  For example, in a VA outpatient record dated 
in July 1998, the veteran complained of continuing pain in 
the right leg and ankle due to a reported prior injury; 
nothing with respect to symptoms associated with scars in the 
right lower extremity is noted.  

The Board points out that primarily, treatment records 
related to the veteran's right elbow and bilateral legs are 
negative for any evidence of residual scars; however, in an 
outpatient record dated in March 2001, there is a notation of 
"multiple scars on legs."  At the same time, there was no 
evidence of edema or other symptoms associated with scars of 
the legs.  A VA x-ray study of the right elbow dated in 
October 2001 reveals no soft tissue calcification and a 
normal right elbow.  A report of VA examination dated in 
October 2001 similarly reveals no evidence of any scars on 
the lower legs.  The examiner diagnosed dry crusting of both 
legs with no scar.  The examiner opined that the veteran was 
confusing dry scaliness of the skin with symptoms associated 
with scarring, but noted that there was no ulceration and no 
limitation of joint movements.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable rating for shell fragment scars of the right 
elbow and bilateral legs under either rating criteria.  There 
simply is no objective evidence to substantiate impairment to 
the extent required for a compensable evaluation for the 
veteran's service-connected disabilities.  There is no 
evidence to support scars of the right elbow and both legs 
that are poorly nourished, with repeated ulceration or that 
are tender or painful.  Further, the Board points out that no 
muscle damage was incurred at the time of the in-service 
injuries; thus, there is no related impairment in function or 
motion and the veteran does not contend to the contrary.  
There is no basis under the pertinent rating criteria for a 
compensable evaluation for the veteran's service-connected 
disabilities.  

Thus, based on the foregoing the Board has determined that 
the objective evidence of record does not demonstrate 
impairment of the right elbow and bilateral legs to such an 
extent as to warrant a compensable evaluation under either 
the former or amended rating criteria for shell fragment 
scars affecting the right elbow and bilateral legs.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001) 
(2003).  The benefit-of-the-doubt doctrine is not applicable 
under these factual circumstances, and a compensable rating 
is therefore denied.  38 U.S.C.A. § 5107(b).  

New and material evidence 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The United States Court of Appeals for Veterans Claims 
summarized the analysis in determining whether evidence is 
new and material in Evans v. Brown, 9 Vet. App. 273 (1996).  
VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issues at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In May 1969, the RO denied service connection for disability 
of the right knee as there was no evidence to link any post-
service right knee disability with the veteran's period of 
service.  The veteran never filed a notice of disagreement 
with that rating; thus, the May 1969 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103.  

At the time of the May 1969 rating decision, the evidence 
consisted of examinations for service entry and discharge, 
both of which were negative for any residual disability 
associated with the right knee.  The RO also indicated that 
the veteran's DD Form 214 revealed receipt of a Purple Heart 
without service department records of treatment.  The RO also 
considered findings from a VA examination dated in October 
1968, in which a history of shell fragment wounds to the 
right elbow and both legs was noted.  The examiner noted that 
the veteran's right knee appeared normal; a diagnosis of mild 
laxity of the external collateral ligament of the right knee 
was noted.  Based on the evidence of record at the time of 
the rating, the RO determined that there was no basis for an 
award of service connection for a right knee disability.  

Evidence received since the May 1969 rating action consists 
of VA outpatient records and x-ray studies dated from 
December 1993 to August 2002; private outpatient records for 
treatment from January to March 2002; and the veteran's 
testimony and statements.  

New and material evidence has been received from the veteran 
in support of his service connection claim for a right knee 
disability so as to warrant a reopening of his claim.  In 
other words, VA has received evidence that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Specifically, the Board points to various diagnoses of record 
from both VA and private outpatient records that recite a 
history of shell fragment wounds that involved both of the 
lower extremities and confirm evidence of degenerative 
changes and minor abnormality associated with the right knee 
with mild narrowing of the medial compartment.  Thus, the 
Board recognizes that the above-noted evidence is clearly 
new, as it was not associated with the record at the time of 
the prior rating decision in May 1969.  Furthermore, the 
evidence is material in that it is probative of the issue at 
hand, that is whether the veteran has current right knee 
disability.  

In view of the above, the Board concludes that new and 
material evidence has been received in support of the 
veteran's service connection claim for a right knee 
disability, and therefore, his service connection claim is 
reopened.  


ORDER

Entitlement to a compensable evaluation for residual scars, 
shell fragment scars, right elbow and bilateral legs is 
denied.  

New and material evidence having been received, the veteran's 
claim to this extent is granted.


REMAND

The veteran alleges ongoing pain associated with his right 
knee and right ankle and attributes his symptoms to the in-
service injury that resulted in shell fragment scars of the 
right elbow and both legs.  At the time of the initial rating 
decision in May 1969 in which service connection for 
disability manifested in the right knee was denied, there was 
no evidence to support any right knee disability coincident 
with the veteran's period of service.  Since that time, 
records have been received that document a history of shell 
fragment wounds that involved the lower extremities, 
potentially including the right knee, and that show 
degenerative changes and disability manifested in the right 
knee.  

Moreover, the veteran has reported that at the time of his 
in-service incident, the explosion knocked him several feet, 
at which time he twisted his right knee and shrapnel entered 
his right ankle.  The veteran complains currently of weakness 
in the right extremity and has stated that he has fallen 
several times recently from weakness on the right side.  The 
Board notes that the veteran uses a right knee brace for 
support.  

Inasmuch as the veteran has reported consistent symptoms 
associated with the right knee and right ankle and current 
disability is shown, the record as it currently stands is 
inadequate for rendering an equitable decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

Additionally, because of the change in the law brought about 
by the VCAA, a remand in this case is also required for 
compliance with the duties to notify and assist.  

Therefore, this matter is remanded for the following actions:

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of his current right knee and ankle 
disabilities.  The claims file should be 
made available and reviewed by the 
examiner in connection with the 
examination.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not that any post-service 
right knee and right ankle disabilities 
are attributable to the in-service 
incident as noted herein.  

3.  After completion of any additional 
indicated development, the RO should 
review the veteran's appeal on the basis 
of all the evidence of record considering 
all applicable law and regulations.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued an 
appropriate SSOC and given a reasonable 
opportunity to reply.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



